DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer does not comply with 37 CFR 1.321 because:
The person who signed the terminal disclaimer is not an attorney or agent of record, is not recognized as an officer of the assignee, and has not been established as being authorized to act on behalf of the assignee.  See MPEP § 324.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the Claim 15 recites that “the contact material of the rivet-type contact comprises a Ag alloy.” It is dependent from claim 9 which also recites “wherein the contact material comprises Ag or an Ag alloy;”  Therefore since the parent claim recites that the contact material comprises Ag or an Ag alloy, its further recitation in dependent claim 15 fails to further limit independent claim 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No 10,490,376. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed elements in the instant application are found within the claims of allowed U.S. Patent No 10,490,376 as outlined below.
Instant Application
US 10490376

a rivet having a head part and a leg part, wherein the head part and the leg part share a longitudinal axis; 
the head part is made of a contact material and having a height Y in the direction of the longitudinal axis and having a width, wherein the contact material comprises Ag or an Ag alloy; the head part is formed from a deformed billet made of the contact material; and 
the leg part having a narrower width than that of the head part, the leg part deformed such that a diameter of the leg part becomes larger than that of a hole drilled in a base when the rivet is fixed to the base and comprises Cu or a Cu alloy, wherein when the rivet-type contact is fixed to the base, 
the leg part has, in an end part of a side of the head part, a flange part having a larger width than that of the leg part, and 
the flange part preventing the contact material from coming into contact with the hole of the base, the flange part is embedded in the head part to a depth X in the direction of the longitudinal axis, such that a lower end surface of the flange part and a lower end surface of the head part are approximately flat and coplanar, and 

a ratio X/Y is between 1/3 and 1/10,

a rivet having a head part and a leg part, wherein the head part and the leg part share a longitudinal axis; 
the head part made of a contact material and having a height Y in the direction of the longitudinal axis and having a width, wherein the contact material comprises Ag or an Ag alloy; and 


the leg part having a narrower width than that of the head part, the leg part deformed such that a diameter of the leg part becomes larger than that of a hole drilled in a base when the rivet is fixed to the base and comprises Cu or a Cu alloy, wherein when the rivet-type contact is fixed to the base, 
the leg part has, in an end part of a side of the head part, a flange part having a larger width than that of the leg part and 
the flange part preventing the contact material from coming into contact with the hole of the base, the flange part is embedded in the head part to a depth X in the direction of the longitudinal axis, such that a lower end surface of a flange part and a lower end surface of a head part are approximately flat and coplanar, and 
a ratio X/Y is between 1/3 and 1/10, and a length (l) between an endmost part of the flange part and a starting point of the leg part satisfies 0.5L.ltoreq.l.ltoreq.0.9L with respect to a length (L) between an endmost part of the head part and the starting point of the leg part.

a rivet having a head part and a leg part, wherein the head part and the leg part share a longitudinal axis; 
the head part made of a contact material and having a height Y in the direction of the longitudinal axis and having a width, wherein the contact material comprises Ag or an Ag alloy; the head part is formed from a deformed billet made of the contact material; and 
the leg part having a narrower width than that of the head part, the leg part deformed such that a diameter of the leg part becomes larger than that of a hole drilled in a base when the rivet is fixed to the base and comprises Cu or a Cu alloy, wherein when the rivet-type contact is fixed to the base, 
the leg part has, in an end part of a side of the head part, a flange part having a larger width than that of the leg part and having a smaller width than that of the 
the flange part is embedded in the head part to a depth X in the direction of the longitudinal axis, and 
a ratio X/Y is between 1/3 and 1/10, such that an undersurface of the flange is not covered by the contact material and the uncovered undersurface of the flange and an adjoining portion of the leg form a single material contact surface for contacting a surface to be riveted.

a rivet having a head part and a leg part, wherein the head part and the leg part share a longitudinal axis; 
the head part made of a contact material and having a height Y in the direction of the longitudinal axis and having a width, wherein the contact material comprises Ag or an Ag alloy; and 


the leg part having a narrower width than that of the head part, the leg part deformed such that a diameter of the leg part becomes larger than that of a hole drilled in a base when the rivet is fixed to the base and comprises Cu or a Cu alloy, wherein when the rivet-type contact is fixed to the base, 
the leg part has, in an end part of a side of the head part, a flange part having a larger width than that of the leg part and having a smaller width than that of the 
the flange part is embedded in the head part to a depth X in the direction of the longitudinal axis, and 
a ratio X/Y is between 1/3 and 1/10, such that an undersurface of the flange is not covered by the contact material and the uncovered undersurface of the flange and an adjoining portion of the leg form a single material contact surface for contacting a surface to be riveted, 
and a length (l) between an endmost part of the flange part and a starting point of the leg part satisfies 0.5L.ltoreq.l.ltoreq.0.9L with respect to a length (L) between an endmost part of the head part and the starting point of the leg part.

wherein the contact material of the rivet-type contact comprises a Ag alloy.
1. A rivet-type contact comprising:…
 wherein the contact material comprises Ag or an Ag alloy; …


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 9, 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duell [US 3,311,729].
Claim 9, as best understood, Duell discloses a rivet-type contact [figure 2] comprising: a rivet having a head part [15] and a leg part [10/14], wherein the head part and the leg part share a longitudinal axis; the head part [15] made of a contact material Note: The Examiner notes that the limitation of “the head part is formed from a deformed billet made of the contact material;” is considered as a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.	
.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to one of ordinary skill in the art at the time the invention was made to vary the distance into which the flange is embedded in the head to adjust the contact area between the two, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 14, Duell discloses a rivet-type contact [figure 2] comprising: a rivet having a head part [15] and a leg part [10/14], wherein the head part and the leg part share a longitudinal axis; the head part [15] made of a contact material [silver, col. 2 lines 8-9] and having a height Y in the direction of the longitudinal axis and having a width, wherein the contact material comprises Ag or an Ag alloy [col. 2 lines 8-9]; the head part is formed from a deformed billet made of the contact material; and the leg part [10/14] having a narrower width than that of the head part [15], the leg part deformed such that a diameter of the leg part becomes larger than that of a hole [17]  drilled in a base [18] when the rivet is fixed to the base [figure 3] and comprises Cu or a Cu alloy [col. 2 lines 5-7], wherein when the rivet-type contact is fixed to the base, the leg part [10/14] has, in an end part of a side of the head part [15], a flange part [14] having a larger width than that of the leg part, and having a smaller width than that of the head part [figures 2 and 3], the flange part preventing the contact material from coming into contact with the hole of the base [figure 3], the flange part is embedded in the head part to a depth X in the direction of the longitudinal axis, such that a lower end surface of the flange part [14] and a lower end surface [16] of the head part [15] are approximately flat and coplanar[figures 2 and 3] and Note: The Examiner notes that the limitation of “the head part is formed from a deformed billet made of the contact material;” is considered as a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.	
	Duell fails to specifically teach that the ratio X/Y is between 1/3 and 1/10.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to one of ordinary skill in the art at the time the invention was made to vary the distance into which the flange is embedded in the head to adjust the contact area between the two, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 15, Duell as modified discloses the rivet-type contact according to claim 9, wherein the contact material of the rivet-type contact comprises a Ag alloy [col. 2 lines 8-9].
Response to Arguments
Applicant’s arguments, filed 03/31/2021, with respect to the objection of claim 9 and previous 112 rejections of claims 9-13 have been withdrawn in view of the amended claim language.
Applicant's arguments filed 03/31/2021, with respect to the Double Patenting Rejection and amended Claims 9 and 14 have been fully considered but they are not persuasive. 
Regarding the Double Patenting Rejection, it is upheld as the Terminal disclaimer is improperly signed, see above for further details.
Regarding amended claims 9 and 14, these are product claims in which applicant has included a limitation directed toward a method of making the head part. The Examiner notes that the limitation of “the head part is formed from a deformed billet made of the contact material;” is considered as a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.	

	See Non-Final rejection of Claim 10, portion provided below.
“Kita et al. teaches a method of fabricating a rivet-type contact [1; figure 1] comprising the steps of: butting a first billet [13] comprising a contact material [paragraph 0048] and a second billet [12] comprising a base material against each other and pressure-welding the both billets to manufacture a joined material [figures 3-6]; combining a joining punch [33] having a recessed space and a joining dice [2] having a cylindrical space to form a rivet-shaped space; pressing the joined material into the space of the joining punch from a lower part of the joining dice; and filling the space in the joining punch with the first billet to form a head part, and embedding a part of the second billet in the head part to form a flange part [figures 7-8].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the fabrication technique of Kita et al. to build the rivet contact of Duell as it is a well-known in the art as a method of constructing composite contacts [Kita et al. paragraph 0005-0007].”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BERNARD ROJAS/Primary Examiner, Art Unit 2837